                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 9:00-cr-08075-ROSENBERG

UNITED STATES OF AMERICA,

       Plaintiff,

v.

JEAN FRANCOIS,

       Defendant.
                                         /

               ORDER ON DEFENDANT’S MOTION TO REDUCE
         SENTENCE PURSUANT TO SECTION 404 OF THE FIRST STEP ACT

       The case comes before the Court on Defendant Jean Francois’s Motion to Reduce Sentence

Pursuant to Section 404 of the First Step Act [DE 178]. The Court has considered the Motion, the

Government’s Response thereto [DE 184], Defendant’s Reply [DE 185], and the record.

       In December 2000, a jury found Defendant guilty of conspiracy to possess with intent to

distribute at least 50 grams of cocaine base (“Count 1”), possession with intent to distribute at least

5 grams of cocaine base (“Count 2”), distribution of at least 5 grams of cocaine base (“Count 3”),

possession with intent to distribute at least 50 grams of cocaine base (“Count 4”), and distribution

of at least 50 grams of cocaine base (“Count 5”). DE 80. He was sentenced in March 2001.

       The sentencing Court determined that Defendant was a career offender and that he had at

least one prior conviction of a felony drug offense. Under the law in effect at that time, his statutory

sentence for Counts 1, 4, and 5 was 20 years’ to life imprisonment, and his statutory sentence for

Counts 2 and 3 was 10 years’ to life imprisonment. See 21 U.S.C. § 841(b)(1)(A), (B) (2000). He

was subject to a term of supervised release of at least 10 years and a maximum fine of $8,000,000

for Counts 1, 4, and 5. Id. § 841(b)(1)(A). He was subject to a term of supervised release of at
least 8 years and a maximum fine of $4,000,000 for Counts 2 and 3. Id. § 841(b)(1)(B). His

guideline range was 360 months’ to life imprisonment. The Court imposed a sentence of 360

months’ imprisonment, with 10 years’ supervised release for Counts 1, 4, and 5 and 8 years’

supervised release for Counts 2 and 3. DE 95 at 3-4. The Court did not impose a fine. Id. at 6.

       Congress subsequently passed the Fair Sentencing Act of 2010 to reduce the disparity in

the treatment of cocaine base and powder cocaine offenses. Dell v. United States, 710 F.3d 1267,

1271 (11th Cir. 2013); see Pub. L. No. 111-220, 124 Stat. 2372 (increasing the quantities of cocaine

base that are required to be sentenced under 21 U.S.C. § 841(b)(1)(A) and (B)). The Fair

Sentencing Act did not apply retroactively until Congress passed the First Step Act of 2018.

See Pub. L. No. 115-391, 132 Stat. 5194. Under § 404 of the First Step Act, a court that imposed

a sentence for an offense covered under the Fair Sentencing Act “may, on motion of the defendant,

. . . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were

in effect at the time the covered offense was committed.” Id. A court is not required to reduce a

sentence under § 404. Id. Moreover, a sentence may not be reduced if the sentence was previously

imposed or reduced in accordance with the Fair Sentencing Act or if the defendant made a previous

motion for a sentence reduction under § 404 of the First Step Act that was denied on the merits.

Id.

       Relevant to this case, the Fair Sentencing Act increased the drug quantity needed to be

sentenced under 21 U.S.C. § 841(b)(1)(A) from 50 grams to 280 grams of a substance containing

cocaine base and increased the drug quantity needed to be sentenced under 21 U.S.C.

§ 841(b)(1)(B) from 5 grams to 28 grams of a substance containing cocaine base. See Pub. L. No.

111-220, 124 Stat. 2372. A defendant being sentenced for at least 28 grams but less than 280

grams of cocaine base, with at least one prior conviction of a felony drug offense, is subject to a



                                                 2
term of imprisonment of between 10 years’ and life imprisonment, a term of supervised release of

at least 8 years, and a maximum fine of $4,000,000. 21 U.S.C. § 841(b)(1)(B). A defendant being

sentenced for less than 28 grams of cocaine base, with at least one prior conviction of a felony

drug offense, is subject to a sentence of not more than 30 years’ imprisonment, a term of supervised

release of at least 6 years, and a maximum fine of $2,000,000. Id. § 841(b)(1)(C). In addition, a

defendant who qualifies as a career offender and has a statutory maximum of life imprisonment

has an offense level of 37, a criminal history category of VI, and a guideline range of 360 months

to life. See U.S.S.G. § 4B1.1(b).

       Defendant now moves for a reduced sentence under the First Step Act. DE 178. His

sentence was not previously imposed or reduced in accordance with the Fair Sentencing Act, and

he has made no other motion for a sentence reduction under the First Step Act. He requests that

his sentence be reduced to time served. The Government concedes that he is eligible for a

reduction of his sentence and that the Court has the discretion to modify his sentence. DE 184.

       The Court agrees with the parties that Defendant is eligible for a reduction of his sentence

under the First Step Act. For Counts 1, 4, and 5, he is subject to a term of imprisonment of between

10 years’ and life imprisonment, a term of supervised release of at least 8 years, and a maximum

fine of $4,000,000. 21 U.S.C. § 841(b)(1)(B). For Counts 2 and 3, he is subject to a sentence of

not more than 30 years’ imprisonment, a term of supervised release of at least 6 years, and a

maximum fine of $2,000,000. Id. § 841(b)(1)(C). His guideline range is 360 months’ to life

imprisonment. See U.S.S.G. § 4B1.1(b).

       It is hereby ORDERED AND ADJUDGED:

           1. Defendant is eligible for a reduction of sentence under § 404 of the First Step Act

               of 2018, Pub. L. No. 115-391, 132 Stat. 5194.



                                                 3
            2. This matter is set for a hearing on October 22, 2019, at 1:00 p.m., for the Court to

                 determine whether, and by how much, to reduce Defendant’s sentence.

            3. By October 15, 2019, the parties shall submit any further written material that they

                 wish the Court to consider for the hearing.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 13th day of

September, 2019.


                                                       _______________________________
                                                       ROBIN L. ROSENBERG
                                                       UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record




                                                  4
